DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.

2.	Claims 86 and 105 have been amended, claims 87, 89-90 and 92 have been canceled, and new claims 106-109 have been added as requested in the amendment filed October 27, 2021. Following the amendment, claims 86, 94-97, 100 and 103-109 are pending in the present application.

3.	Claims 86, 94-97, 100 and 103-109 are under examination in the current office action.

Nucleotide and/or Amino Acid Sequence Disclosures
4.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See, for example, at p.10 lines 10-11, and p. 22 lines 23-24 of the specification as originally filed.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Withdrawn Claim Rejections
5.	Any objection or rejection of record pertaining to any of canceled claims 87, 89-90 or 92 is/are rendered moot by applicant’s cancellation of said claims.

6.	The rejection of claims 86, 94-97, 100 and 103-105 under 35 U.S.C. 103 as being unpatentable over Zhou (WO 00/37095) and Zhou (WO 03/099300) in view of McBurney et al. (WO 99/18976) and Bremer et al. (1997), as discussed at section 2-4 of the 07/29/2021 Office action, is withdrawn in view of applicant’s amendments to the claims. In particular, the cited prior art references do not teach or suggest administration of neuregulin at the specific doses of about 0.625 g/kg/h as in amended claim 86 or about 18.7 U/kg/h as in amended claim 105.

Maintained and New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 86, 95-97, 100, 103-105 and 107-109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
The factors to be considered when analyzing claims for compliance with the written description requirement include: actual reduction to practice; disclosure of drawings or structural chemical formulas; sufficient relevant identifying characteristics (e.g., disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation); method of making the claimed invention; level of skill and knowledge in the art; and predictability in the art. See MPEP §2163. 
a functional fragment thereof comprising an amino acid sequence of SEQ ID NO: 1. Note that the phrase “an amino acid sequence of SEQ ID NO: 1” reads upon any subfragment of the 61 amino acid sequence that is SEQ ID NO: 1, which sequence itself is the EGF-like domain (residues 177-237) fragment of full-length human neuregulin-1 (NRG-1). The specification does not provide a limiting definition for the term “functional fragment”; however, the specification does indicate that the term “neuregulin” includes NRG-1, proteins, peptides, fragments and compounds that mimic the activities of neuregulin (see p. 9 lines 7-9). The specification also defines neuregulin to include variants and derivatives having amino acid substitutions “that do not substantially alter their biological activity” (p. 9 lines 14-20). Thus, the claims broadly encompass the therapeutic administration of a genus of functionally-claimed peptide fragments of the sequence of SEQ ID NO: 1.
The recitation of a “functional fragment” comprising an amino acid sequence of SEQ ID NO: 1 thus represents a functional characteristic with limited structure. The specification only provides one species, the EGF-like domain peptide having the amino acid sequence of SEQ ID NO: 1, that falls within the presently claimed genus of peptide fragments. The present specification provides no examples a sub-fragment of the peptide of SEQ ID NO: 1. There is no disclosure whether shorter fragments of the EGF-like domain of NRG-1 (i.e., the peptide of SEQ ID NO: 1) would be at all therapeutically beneficial for the treatment of heart disease in a subject. There also is no identification of a specific core structure(s) of the peptide of SEQ ID NO: 1 and the ability to mimic the actions of NRG-1 in a substantial manner consistent with the treatment of heart disease in a patient (i.e., no structure/function correlation). Applicant has not disclosed a sufficient number of species representative of the genus presently claimed. The limited disclosure of the peptide of SEQ ID NO: 1 therefore does not evidence that applicant was in possession of the genus of functional fragments presently claimed. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed fragments (if any) which have the ability to mimic the actions of NRG-1, particularly within a therapeutic aspect, without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 86, 94-97, 100 and 103-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As amended, claim 86 recites that the neuregulin is released over a period of 8 hours or longer per day, intravenously “at a dose of about 0.625 g/kg/h”, and amended g/kg/h and 18.7 U/kg/h render the claims indefinite because these values are rates of release (or infusion speeds), not doses of neuregulin as stated. See, for instance, p. 50 lines 6-8 of the instant specification, which states:
Each pump contained 2 ml of NRG solution, which contained 933.1U of NRG (as a rat now weighed about 250g) and the infusion speed was about 18.7U/kg/h. Thus, the maximum drug concentration compared to about 2.67U/kg by IV injection. (emphasis added)
The final amount of neuregulin (i.e., the dose) will therefore vary depending on the total number of hours that the neuregulin is released and the initial concentration of the solution. Doses or amounts are typically expressed as units/kg body weight (i.e., 10 g/kg), or simply the total amount (i.e., 10 g). Therefore, without knowledge of the exact number of hours that the neuregulin was administered, as well as the concentration of neuregulin within the administered solution (i.e., 2.5 g/ml, etc.) the actual dose of administered neuregulin cannot be determined. The metes and bounds of the claims therefore cannot be readily determined.
	Dependent claims 94-97, 100, 103-104 and 106-109 are included in this rejection because they contain all of the limitations of base claims yet nothing in addition that would aid in clarifying the issue. On the contrary, the infusion rate of 0.625 g/kg/h in claim 86 is disclosed in the instant specification to be used in methods that utilize a syringe pump device, yet claim 86 recites that the device may also be an osmotic pump and dependent claim 103 is limited to the device being an osmotic pump. Similarly, the infusion rate of 18.7 U/kg/h in claim 105 is associated with delivery of NRG using an osmotic pump, yet claim 105 recites that the device may also be a syringe pump. The recited limitations thus render the claims confusing and indefinite.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 86, 94, 100, 103-106 and 109 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1-4, 6-12, 16-17, 53-54 and 63 of U.S. Patent No. 10,098,834; and 
claims 1-18 of U.S. Patent No. 11,179,323 (formerly 16/126,852).
Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims recite a therapeutic method for the treatment of heart disease in a human comprising the extended release administration of neuregulin using a pump, such as a syringe pump or mini pump. Therefore, an osmotic pump would be an obvious variant of the syringe or mini pump. The claims of 
And while the claims of the ‘834 and ‘323 patents recite subcutaneous administration, it would have been obvious to have administered the NRG intravenously as presently claimed because these are both well-known and predictable modes of delivery of a therapeutic peptide. Such would amount to the simple substitution of one functionally equivalent mode of administration for another (i.e., intravenous instead of subcutaneous) to achieve predictable results.

10.	Claims 86, 94-97, 100 and 103-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1-10 and 12 of U.S. Patent No. 11,246,909 (formerly 15/601,856);
claims 1-18 of U.S. Patent No. 11,179,323 (formerly 16/126,852);
claims 1-9 of U.S. Patent No. 10,894,815 (formerly U.S. Appl. No. 14/429,750);
claims 1-4, 6-12, 16-17, 53-54 and 63 of U.S. Patent No. 10,098,834;
claims 1-20 of U.S. Patent No. 9,655,949;
claims 1 and 8-11 of U.S. Patent No. 9,555,076;
claims 1 and 13 of U.S. Patent No. 9,434,777; 
claims 1-2 of U.S. Patent No. 9,340,597;
claims 1-11 of U.S. Patent No. 9,089,524;
claims 1-2 of U.S. Patent No. 9,012,400; 
claims 1, 7, 18, 19 and 21 of U.S. Patent No. 8,785,387; 
claims 1, 2, 10, 18, 19, 30, 35, 36 and 47 of U.S. Patent No. 7,964,555;
claims 1, 3, 12 and 13 of U.S. Patent No. 7,795,212; and
claims 1, 3-7, 12 and 14 of U.S. Patent No. 7,226,907.
each in view of Zhou (WO 00/37095; hereinafter Zhou ‘00), Zhou (WO 03/099300 A1; listed on IDS; hereinafter Zhou ‘03), McBurney et al. (WO 99/18976; listed on IDS) and Bremer et al. (Pharmaceutical Biotechnology, 1997, 10:239-254; listed on IDS). The patented methods all encompass therapeutic methods for treating heart failure in a 
	The reasons why Zhou ’00, Zhou ’03, McBurney and Bremer render obvious the presently claimed invention have been discussed previously. Briefly, the combined teachings of the prior art references provide for the sustained or extended release of neuregulin in the treatment of heart failure, wherein the neuregulin may be formulated as a sustained-release composition with polymers (PEG), liposomes or microspheres, as well as being administered using an osmotic pump or infusion (syringe) pump.
	Therefore, it would have been obvious to one of ordinary skill in the art to have administered the neuregulin peptide therapeutic compositions of each of the patented methods as a sustained-release (i.e., extended release) formulation as taught by the prior art references for the treatment of heart failure.  This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results.  Such would amount to the combining of prior art elements according to known methods to achieve predictable outcomes.

Response to Arguments
11.	With respect to the rejections at sections 9-10 above, Applicant requests that the above rejections be held in abeyance until determination of allowable subject matter, at which time and if appropriate, Applicant will take appropriate action(s).
12.	Applicant’s request has been acknowledged. The above nonstatutory double patenting rejections are maintained until allowable subject matter is identified and appropriate terminal disclaimers are filed. 


Conclusion


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649